In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 

No. 12‐3133 
IN THE MATTER OF: 
   ROCKFORD PRODUCTS CORPORATION, 
                                                                 Debtor 
APPEAL OF: 
   HARRISON KISHWAUKEE, LLC 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Western Division. 
           No. 11 C 50366 — Philip G. Reinhard, Judge. 
                     ____________________ 

 ARGUED DECEMBER 13, 2013 — DECIDED DECEMBER 18, 2013 
                     ____________________ 

   Before EASTERBROOK, KANNE, and ROVNER, Circuit Judges. 
    EASTERBROOK,  Circuit  Judge.  Rockford  Products  Corp. 
(Debtor)  leased  a  building  from  Harrison  Kishwaukee 
(Landlord). During its liquidation in bankruptcy, Debtor as‐
sumed  the  lease,  11  U.S.C.  §365,  and  sold  the  leasehold  in‐
terest  (and  many  other  assets)  to  Rockford  Acquisition, 
which later renamed itself as Rockford Products, LLC (Ten‐
ant). The bankruptcy judge approved the transaction in 2007, 
see 11 U.S.C. §363, after Landlord did not object to Debtor’s 
No. 12‐3133                                                         2 

assertion that Landlord did not have any outstanding claim 
against Debtor. The order approving the sale bars any claims 
based on pre‐sale events. 
    The  lease  requires  Tenant  to  maintain  the  roof  in  good 
repair. In 2010 Landlord sued Tenant in state court, contend‐
ing  that it  had failed to fulfil this obligation. Tenant replied 
with  a  motion  in  the  closed  bankruptcy  proceeding,  asking 
the bankruptcy court to interpret the 2007 order as blocking 
Landlord’s claim. The bankruptcy judge acknowledged that 
a federal court has continuing authority to enforce its orders 
after a case has been closed, see Travelers Indemnity Co. v. Bai‐
ley,  557  U.S.  137  (2009),  but  concluded  that  the  2007  order 
does not affect continuing obligations such as a duty to keep 
leased premises in good repair. 
    The 2007 order’s effect, Judge Barbosa stated, is limited to 
blocking a demand for damages on account of pre‐discharge 
events. Landlord wants a prospective remedy, not damages. 
Continuing  federal  authority  over  such  a  state‐law  claim 
could  be  supported  only  under  the  “related‐to‐bankruptcy” 
jurisdiction supplied by 28 U.S.C. §1334(b), and because the 
bankruptcy  has  long  been  closed,  and  no  creditor’s  interest 
could  be  affected,  there  is  nothing  to  which  the  state  pro‐
ceedings could be related. See, e.g., Rivet v. Regions Bank, 522 
U.S. 470 (1998); Pettibone Corp. v. Easley, 935 F.2d 120 (7th Cir. 
1991); In re Xonics, Inc., 813 F.2d 127 (7th Cir. 1987). The judge 
dismissed the federal proceedings. 
    A  district  judge  disagreed,  ruling  that  Landlord  can  en‐
force  the  lease’s  good‐repair  clause  only  to  the  extent  that 
defects in the roof first occurred after the lease’s assumption 
in bankruptcy. 2012 U.S. Dist. LEXIS 117096 (N.D. Ill. Aug. 20, 
2012). The district judge stated that Tenant bears the burden 
3                                                          No. 12‐3133 

of  establishing  which  problems  existed  when  the  lease  was 
assumed in 2007. The judge wrapped up: “this matter is re‐
manded  to  the  bankruptcy  court  for  a  determination  of 
which  defects  [Landlord]  is  seeking  to  enforce  existed  pre‐
assumption  and  to  enter  an  order  enforcing  the  Sale  Order 
by  barring  [Landlord]  from  seeking  to  compel  [Tenant]  to 
repair  those  defects. After  the  bankruptcy  court  makes  this 
determination, [Landlord] may proceed with its specific per‐
formance  action  to  compel  [Tenant]  to  repair  post‐
assumption defects.” 2012 U.S. Dist. LEXIS 117096 at *16. 
    The  district  judge  did  not  discuss  the  possibility  that 
leaks existing when Debtor assumed the lease have become 
worse  over  time,  and  the  parties  disagree  about  who  bears 
responsibility  for  them.  Nor  did  the  district  judge  discuss 
decisions such as Ohio v. Kovacs, 469 U.S. 274 (1985), and In re 
CMC Heartland Partners, 966 F.2d 1143 (7th Cir. 1992), which 
hold  that  obligations  enforceable  by  orders  of  specific  per‐
formance to meet ongoing responsibilities survive bankrupt‐
cy  even  when  obligations  to  pay  damages  do  not.  The  dis‐
trict judge also did not consider whether, after Stern v. Mar‐
shall,  131  S.  Ct.  2594  (2011),  a  bankruptcy  judge  who  lacks 
the tenure and salary protections of Article III may enter an 
order  effectively  disposing  of  a  state‐law  claim  by  a  person 
(Landlord)  who  did  not  file  a  claim  in  the  bankruptcy  or 
otherwise consent to the claim’s disposition by a bankruptcy 
judge. Landlord contends that Stern deprives the federal ju‐
diciary  of  jurisdiction  over  its  claim.  That’s  not  right;  if  the 
bankruptcy judge cannot act, then authority to interpret and 
enforce the 2007 order devolves on the district judge. But the 
district judge’s remand directs the bankruptcy judge to pro‐
ceed, and Landlord contends that this, at least, is a mistake. 
No. 12‐3133                                                            4 

   Before  we  can  take  up  the  question  whether  the  district 
judge  acted  properly,  we  must  consider  our  own  authority. 
Appeals  in  bankruptcy  cases  usually  depend  on  28  U.S.C. 
§§ 158(d)(1) and 1291, which authorize review of “final deci‐
sions”.  Yet  the  district  court’s  decision  is  far  from  final;  it 
does  not  end  the  proceeding  but  instead  remands  for  find‐
ings  of  fact  (which  must  follow  a  trial,  unless,  implausibly, 
none  of  the  factual  disputes  turns  out  to  be  material),  after 
which  the  bankruptcy  judge  will  make  a  new  decision  that 
can  be  appealed  to  the  district  court  under  28  U.S.C. 
§158(a)(1).  To  be  sure,  remands  to  bankruptcy  judges  for 
ministerial acts are “final” when there is no prospect of any 
future  dispute requiring appellate resolution. See, e.g., In re 
Holland, 539 F.3d 563, 565 (7th Cir. 2008); In re Lopez, 116 F.3d 
1191,  1192  (7th  Cir.  1997).  There’s  nothing  “ministerial” 
about  the  tasks  the  district  judge  set  for  the  bankruptcy 
judge, however. 
    This  leads  Landlord  to  rely  on  28  U.S.C.  §1292(a)(1), 
which  authorizes  appeals  of  interlocutory  orders  “granting, 
continuing, modifying, refusing or dissolving injunctions, or 
refusing  to  dissolve  or  modify  injunctions”.  The  2007  sale 
order is not an injunction, and at all events neither the bank‐
ruptcy judge nor the district judge purported to modify that 
order  or  take  any  other  step  on  the  statutory  list;  neither 
judge had been asked to do so. Both judges did interpret the 
2007 order, but §1292(a)(1) does not authorize an appeal just 
because  a  judge  understands  an  older  order  to  require  or 
forbid  something.  See,  e.g.,  ACORN  v.  Illinois  Board  of  Elec‐
tions, 75 F.3d 304, 306 (7th Cir. 1996); Motorola, Inc. v. Comput‐
er  Displays  International,  Inc.,  739  F.2d  1149,  1155  (7th  Cir. 
1984); Southern Ute Indian Tribe v. Leavitt, 564 F.3d 1198, 1209 
(10th Cir. 2009). 
5                                                       No. 12‐3133 

    According  to  Landlord,  the  last  sentence  of  the  district 
court’s opinion—“After the bankruptcy court makes this de‐
termination,  [Landlord]  may  proceed  with  its  specific  per‐
formance  action  to  compel  [Tenant]  to  repair  post‐
assumption  defects.”—demonstrates  that  the  district  judge 
has forbidden proceedings in state court, which amounts to 
an  injunction.  There  are  at  least  three  problems  with  this 
contention. 
   First, the language sounds like a statement of conditions 
under  which  continuing  the  state  case  would  be  sensible—
that is, like advice to the state judge—not like a prohibition 
on all activity in state court until then. 
     Second,  Landlord  is  not  trying  to  reactivate  the  state‐
court proceeding. The state judge stayed that suit of his own 
volition  and  told  the  parties  to  return  after  proceedings  in 
the bankruptcy court had concluded. There was accordingly 
little reason for the district judge to enjoin any action in state 
court. 
    Third,  the  district  judge  did  not  purport  to  issue  an  in‐
junction and therefore never considered whether such a step 
would  be  consistent  with  the Anti‐Injunction Act,  28  U.S.C. 
§2283.  A  federal  injunction  must  be  set  out  in  a  document 
that  “describe[s]  in  reasonable  detail—and  not  by  referring 
to  the  complaint  or  other  document—the  act  or  acts  re‐
strained  or  required.”  Fed.  R.  Civ.  P.  65(d)(1)(C).  The  judg‐
ment  entered  in  this  case  remands  the  proceeding  to  the 
bankruptcy  court;  it  does  not  enjoin  either  Landlord  or  the 
state judge  from  proceeding in the  state  suit. The judgment 
does  contain  the  sentence  that  we  have  quoted  from  the 
opinion (“After the bankruptcy court makes this determina‐
No. 12‐3133                                                              6 

tion …  .”),  but  at  oral  argument  counsel  for  Landlord  con‐
ceded that this language is not a stand‐alone injunction. 
   Counsel  argued  that  the  injunction  lies  in  this  language 
coupled with the district judge’s expectations, not in any or‐
der. But a major point of Rule 65(d)(1)(C) is that a judge’s ex‐
pectations are not binding; only concrete language in a writ‐
ten  order  can  be  enforced  as  an  injunction.  That’s  why  we 
held  in  Bates  v.  Johnson,  901  F.2d  1424  (7th  Cir.  1990),  that  a 
judge’s oral demand that a litigant cease doing something is 
not an injunction and therefore may not be appealed. 
    This is not to say that compliance with Rule 65(d)(1)(C) is 
essential  to  appellate  jurisdiction.  Sometimes  it  is  clear  that 
the  district  judge  set  out  to  issue  an  enforceable  injunction 
but  erred  in  the  implementation  because,  for  example,  the 
written  order  does  not  describe  the  required  or  forbidden 
acts  in  “reasonable  detail”  or  because  the  order  purports  to 
incorporate  some  other  document.  Then  an  appeal  is  per‐
missible  under  §1292(a)(1)  and  leads  to  remand  so  that  the 
district court can fix the problem. See, e.g., Dupuy v. Samuels, 
465 F.3d 757 (7th Cir. 2006). But in Bates, as in this case, the 
district court did not even try to enter a written injunction. 
   Landlord  wants  us  to  interpret  ambiguous  language  in 
an opinion as an injunction and use it as the hook for an ap‐
peal that would present wholly different questions concern‐
ing  the  effects  of  Stern  and  the  2007  order.  The  Supreme 
Court has told us to use simple, clear rules for jurisdictional 
boundaries. See, e.g., Hertz Corp. v. Friend, 559 U.S. 77, 94–95 
(2010);  FEC  v.  NRA  Political  Victory  Fund,  513  U.S.  88,  99 
(1994);  Budinich  v.  Becton  Dickinson  &  Co.,  486  U.S.  196,  202 
(1988).  Treating  ambiguous  language  in  an  opinion  as  the 
basis of a tea‐leaf reading is some distance from a simple and 
7                                                         No. 12‐3133 

clear  rule. It  is  not  only  simpler  but  also  more  respectful  of 
the district court to interpret ambiguous language as reflect‐
ing a judge’s desires or expectations rather than as a coercive 
order. The district judge well knows the difference between 
an  assumption  and  an  injunction;  both  the  text  of  the  sen‐
tence  in  question,  and  the  absence  of  an  attempt  to  satisfy 
Rule 65, tell us that no injunction has been entered. 
   Because the district court did not enter an injunction, we 
lack  appellate  jurisdiction.  The  appeal  must  be  dismissed. 
But we hope that the bankruptcy judge, the district judge, or 
both, will attend to the issues flagged at page 3 of this opin‐
ion, in order to prevent what may be wasteful hearings and 
decisions preceding a future appeal to this court. 
     The appeal is dismissed for want of jurisdiction.